Citation Nr: 1732814	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  07-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of March 2007 and December 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A March 2007 rating decision denied service connection for bilateral hearing loss.

The Veteran testified at hearings in April 2008 and April 2010 at the RO before a Decision Review Officer (DRO).  The Veteran testified before a Veterans Law Judge (VLJ) (who is no longer employed by the Board) at an RO hearing (called a travel Board hearing) in July 2011 and a transcript thereof is on file. 

A December 2012 Board decision denied service connection for hearing loss in each ear.  The Veteran appealed the Board decision.  An April 2014 Order of the United States Court of Appeals for Veterans Claims (Court) remanded the issues of service connection by aggravation for a pre-existing right ear hearing loss and service connection for a left ear hearing loss for action consistent with an April 2014 Joint Motion for Partial Remand (JMR). 

In June 2014 the Board remanded the claims for higher initial ratings for manifestation of psoriatic arthritis for a travel Board hearing, noting that in his March 2014 VA Form 9, the Veteran requested such a hearing.  The issues stated on the title page inadvertently did not address the claim for service connection for bilateral hearing loss

By letter of August 2, 2016, the Veteran was notified that the VLJ who had conducted the July 2011, travel Board hearing was no longer employed by the Board and that he could request another hearing.  The Veteran responded that he desired another hearing.  A travel Board hearing was conducted in December 2016 before the undersigned.


FINDINGS OF FACT

The Veteran sustained in service acoustic trauma that caused current bilateral hearing loss disability.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in, or aggravated by, military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic diseases, such as an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Active military, naval, or air service includes any active duty for training during which the individual concerned was disabled or died from injury or disease incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101 (22) (West 2014); 38 C.F.R. § 3.6 (a) and (c) (2016).  It also includes any inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (23) and (24) (West 2014); 38 C.F.R. § 3.6 (a) and (d) (2016).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  The law providing for a grant of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been shown to have bilateral hearing loss for VA purposes.  See January 2007 VA examination report; see also 38 C.F.R. § 3.385 (2016).  Additionally, his DD-214, certificate of discharge from service, shows that he was a radio relay carrier attendant.  This is consistent with in-service noise exposure.  As such, the first and second elements for service connection are met.  The lone issue of nexus remains.

Here, service treatment records identify no complaint or finding as to the presence of hearing loss in the Veteran's left ear or worsening of hearing in his right ear.  Although the accuracy of the results have been called into question, the separation examination results appear to show that the Veteran's hearing was unchanged while in service.  

In VA examinations in January 2007, December 2008, March 2012 and June 2012, the examiners opined that the Veteran's bilateral ear hearing loss was not at least as likely as not related to service; because there was no record of in-service treatment for hearing issues, the service entrance and separation examinations did not show hearing loss in his left ear, nor did they show significant decreasing shifts in hearing thresholds in the right ear.  

The January 2007 VA examiner found that the audiogram results dated June 23 1970 were "identical" to the entrance examination results in June 1968 and that "there were absolutely no threshold shifts noted" in service.  The VA examiner opined that the most likely cause of the Veteran's hearing loss was age. 

In a December 2008 addendum opinion the January 2007 VA examiner opined that there was no question that the Veteran sustained significant military noise exposure; however, the service medical records(SMR's) provide clear and convincing evidence that his hearing levels were not affected by military noise exposure.  Additionally, the examiner stated, "hearing loss caused by specific noise exposure occurs at the time of exposure and not at a later time."  Lastly, he stated, in any case the etiology of threshold shifts before and after military service would less likely than not be related to military noise exposure.

In the March 2012 VA opinion, the examiner opined, that "it is likely the Veteran was exposed to hazardous noise levels while in service, but that he did not have hearing loss while in service."  The examiner concluded that hearing loss was less likely as not caused by or a result of noise exposure while in service.

In the June 2012 addendum, the examiner was asked to clarify whether the Veteran had pre-existing hearing loss in his right ear and if it was obvious that the preexisting right hearing loss disability did not permanently increase in severity beyond its natural course during service.  The March 2012 examiner stated, "Rudmose tracing dated June 1970 clearly showed a disabling loss in the right ear;" but because there was no change in hearing from entrance to separation from service the right ear hearing loss did not permanently increase in severity while the Veteran was in-service.  The examiner also stated that "the transcription of the
Rudmose tracing in June 1970 was incorrectly entered onto the separation medical exam dated June 1970... right and left ears are transposed."

In support of his claim the Veteran submitted private opinions from Dr. J. C., that stated, "I have reviewed the military service records made available to me and found that a significant hearing threshold shift (10dB or more) was demonstrated at 500 and 4k Hz in the left ear and at 500 Hz in the right ear as compared to hearing threshold levels obtained when Mr. [redacted] entered the service...  Based on the level of noise exposure while in the military and findings of a significant hearing threshold shift as stated previously upon separation from service I feel it is at least as likely as not that Mr. [redacted]'s hearing loss...was caused by or contributed to by his excessive level of noise exposure while in the military."

He also submitted a private medical opinion from Dr. R.J.O., who considered the Veteran's history of noise exposure in the military and in service audiology results from his medical history then concluded, "The pattern of hearing loss on his audiogram is consistent with noise induced hearing loss.  It is more likely than not that his exposure to noise while in the military contributed to his current state of severe to profound hearing loss...  The type of hearing loss he has is permanent and may be progressive."

Additionally, the Veteran submitted a number of medical text, studies , treaties, articles and journals discussing Rudmose audiometers, noise exposure and hearing loss, and military noise exposure and hearing loss. 

The Board finds that the VA medical opinions from January 2007, December 2008, March 2012 and June 2012 are of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The VA opinions all overly relied on the fact that his hearing was unchanged from his entrance in August 1968 to his exit examine in June 1970.  They did not address the numerous favorable medical articles submitted by the Veteran.  They also failed to address and/or explain how the issue of the Veteran's Rudmose testing being incorrectly recorded affected their conclusions. 

The private medical opinions, by contrast, offer rationales that refer to the Veteran's treatment records, general medical principles, and the medical literature that the Veteran provided.  This fact is particularly important, in the Board's judgment; the private opinions references and specificity make for rationales that are more persuasive.

In this case, the weight of the competent and credible evidence establishes that the Veteran's current bilateral hearing loss was due to or aggravated by in-service noise exposure.  Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


